RESOLUCIÓN
Examinada la moción para enmendar la solicitud de acreditación provisional de la Fundación Facultad de De-recho Eugenio María de Hostos (FFDEMH), en la que se solicita que admitamos a sus egresados a los exámenes de reválida de Derecho General y de Derecho Notarial, y de que autoricemos a sus estudiantes del curso clínico a pos-tular en los tribunales de Puerto Rico al amparo de la Re-gla 12(f) del Reglamento de este Tribunal, 4 L.P.R.A. Ap. XXI — A, se pospone la consideración de estas dos peticiones hasta que el Comité de Acreditación nombrado por el Tribunal someta su Informe. En consecuencia, permanecen en vigor nuestras directrices emitidas en las Resoluciones de 18 de febrero y 9 de marzo de 2000 en lo concerniente a la inelegibilidad de los egresados de la FFDEMH para tomar los exámenes de reválida.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
Los Jueces Asociados Señor Fuster Berlin-geri y Señor Rivera Pérez no intervinieron.
(Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo